Citation Nr: 9923105	
Decision Date: 08/16/99    Archive Date: 08/26/99

DOCKET NO.  94-04 365	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for a liver disorder, 
claimed as due to infectious hepatitis.  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

S. J. Janec, Associate Counsel

INTRODUCTION

The veteran had active military service from October 1953 to 
October 1956.

This matter comes before the Board of Veterans' Appeals 
(Board) from an October 1990 rating decision of the 
Pittsburgh, Pennsylvania, Regional Office (RO) of the 
Department of Veterans Affairs (VA) which determined that new 
and material evidence had not been submitted to reopen a 
claim for service connection for a liver disorder.  The 
veteran appealed this determination to the Board.  

In a June 1996 decision, the Board concluded that new and 
material evidence had been submitted to reopen the claim for 
service connection for a liver disorder, and remanded the 
matter to the RO for further evidentiary development, and for 
readjudication on the merits.  

It is noted that, in a February 1999 Supplemental Statement 
of the Case (SSOC), the RO correctly characterized the issue 
before it as entitlement to service connection for a liver 
disorder.  However, in a subsequent SSOC issued in May 1999, 
the RO recharacterized the issue as whether new and material 
evidence had been submitted to reopen a claim for service 
connection for a liver disorder.  As properly pointed out by 
the veteran's representative in his June 1999 Informal Brief 
of Appellant in Appealed Case, the Board's June 1996 decision 
reopened the veteran's claim.  The reopened claim has been 
pending since that time, and further discussion by the RO as 
to whether the veteran submitted new and material evidence is 
not necessary or appropriate.  The RO should ensure that any 
subsequent SSOC's reflect the proper characterization of the 
issue.  


REMAND

It appears that this case has been returned to the Board for 
decision despite the fact that the evidentiary development 
requested in the June 1996 remand has not been fully 
accomplished.  We note that the veteran's representative, in 
the previously mentioned Informal Brief of June 1999, also 
identified a lack of accomplishment of the necessary 
development.  The United States Court of Appeals for Veterans 
Claims has definitively held that the Board must remand any 
case in which there has been a failure to comply with 
directions in an earlier Board remand.  Stegall v. West, 11 
Vet.App. 268 (1998).  

The RO clearly made an effort to fulfill the development 
requested by the Board in the July 1996 remand.  Numerous 
inpatient and outpatient VA medical records were secured for 
the claims file.  Then, in an AMIE Compensation and Pension 
Exam Worksheet, dated in November 1998, an examination was 
requested, with the claims file to accompany the request, and 
with the examiner requested to review the pertinent records 
in the claims file prior to the examination.  In addition, 
the examiner was asked to comply with the Board's remand, 
with specific reference to page 9 of that decision, and to 
provide a medical opinion as to the issue of service 
connection for a liver disorder.  That portion of the remand 
indicated that -

the veteran should be afforded a VA examination to 
include a thorough hepatitis profile.  The 
examiner should provide a medical opinion as to 
the classification of the veteran's inservice 
hepatitis, whether the veteran currently has 
hepatitis, and, if so, the classification of that 
hepatitis.  The medical examiner should state 
whether it is more likely than not that the 
veteran's current hepatitis is related to the 
hepatitis he had during service.

Unfortunately, our appellate review has been frustrated, 
because the report of the December 1998 VA examination is 
insufficient and does not address the issues of diagnosis and 
etiology identified in the Board's previous remand.  We 
appreciate that the RO, in the SSOC issued in May 1999, 
attempted, in the Reasons and Bases for its decision, to 
address the questions in the record as to the type and 
etiology of the veteran's hepatitis (if, in fact, he now has 
the disorder).  However, as noted above, this type of 
determination requires professional medical judgment, which 
neither the RO nor this Board is competent to resolve without 
such input.

It is also noted that, in the July 1996 remand, the Board 
directed the RO to attempt to obtain any outstanding medical 
evidence.  The RO requested all VA medical records and, in an 
August 1996 letter to the veteran, requested that he provide 
the names and addresses of any private physicians who had 
treated him for a liver disorder.  It does not appear that 
the veteran responded to this request.  The veteran should be 
given another opportunity to provide the RO with this 
information.  He is hereby advised that, while VA does have a 
duty to assist him in the development of his claim, that duty 
is not limitless.  His cooperation in responding to requests 
for information in a timely manner is required.  We wish to 
emphasize to the veteran that "[t]he duty to assist in the 
development and adjudication of a claim is not a one-way 
street."  Wamhoff v. Brown, 8 Vet.App. 517, 522 (1996).  
"If a veteran wishes help, he cannot passively wait for it 
in those circumstances where he may or should have 
information that is essential in obtaining the putative 
evidence."  Wood v. Derwinski, 1 Vet.App. 190, 193 (1991).  
See also Olson v. Principi, 3 Vet.App. 480, 483 (1992). 

Accordingly, the case is REMANDED to the RO for the 
following:  

1.  The RO should obtain copies of any recent 
records of VA hospitalization or treatment that 
have not been associated with the veteran's 
claims file.  

2.  The RO should contact the veteran and request 
the name and address of the physician in Oakland 
he identified at his personal hearing at the RO 
in August 1991.  If the veteran provides the 
information, the RO should request copies of all 
clinical records for the veteran from this 
physician (or any other physician identified by 
the veteran).  

3.  The veteran should then be scheduled for a VA 
examination, to include a thorough hepatitis 
profile.  Before evaluating the veteran, the 
examiner should review the claims folder, 
particularly the veteran's service medical 
records.  After the examination and a review of 
the record, the examiner should provide written 
responses, to the extent feasible, to the 
following questions:  

(a)  What is the proper classification for 
the veteran's in-service hepatitis?

(b)  Does the veteran currently have 
infectious hepatitis, hepatitis A, 
hepatitis B, hepatitis C, and/or any other 
liver disorder?  Please specify all 
clinical findings and relevant diagnoses 
for the record.  

(c)  If the answer to the above question is 
in the affirmative, please provide an 
opinion as to the likelihood that the 
currently diagnosed disorder(s) is/are 
related to the infectious hepatitis for 
which the veteran was treated in service, 
or otherwise related to his military 
service in any way.

3.  When the above development has been 
completed, and all evidence obtained has been 
associated with the file, the claim for service 
connection for a liver disorder should be 
readjudicated by the RO.  If the decision remains 
adverse to the veteran, he and his representative 
should be furnished with a Supplemental Statement 
of the Case and afforded a reasonable opportunity 
to respond.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further consideration if 
appropriate. The veteran need take no action until he is 
informed.  However, the veteran is advised that he has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet.App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


